DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 08/30/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant has amended the invention title to clearly indicate the invention.
Applicant argues issues leading to the objection of claims 7 and 37 have been resolved. The examiner agrees with Applicant and withdraws the objections to the claims.
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected, the examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.
Further, applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendments and Reasons for Allowability below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Richards on 10/01/2021. The application has been amended as follows: 

1. (Amended) A gas sensor, comprising 
	a support structure comprising a cavity, 
	a sensing element sensitive to a gas and arranged in the cavity,
	a filter, and 
	a carrier, 
wherein the filter or the carrier and the filter in combination span the cavity,
wherein the filter is a size selective filter,
wherein the size selective filter filters gas molecules subject to their size, and
wherein a size of a majority of pores in the carrier material exceeds a size of a majority of pores in the filter material, 
wherein a combination comprises the filter and the carrier thereby spanning the cavity,
wherein one or more top elements are arranged on a top surface and at edges of the combination, and 
wherein the one or more top elements show a surface roughness exceeding a surface roughness of the top surface of the combination.


	wherein a first component has a mole fraction between 20% and 99%, and 
	wherein the second component has a mole fraction between 1% and 80%.

13. (Amended) The gas sensor of claim 10, 
	wherein a first component of the filter material comprises 2,2,4-trifluoro-5-(trifluoromethoxy)-l,3-dioxole,
	wherein the 2,2,4-trifluoro-5-(trifluoromethoxy)-l,3-dioxole has a mole fraction of 80%, and 
	wherein the tetraflouroethylene has a mole fraction of 20%.

14. (Amended) The gas sensor of claim 10,
	wherein a first component of the filter material comprises 2,2,4-trifluoro-5-(trifluoromethoxy)-l,3-dioxole,
	wherein the 2,2,4-trifluoro-5-(trifluoromethoxy)-1,3-dioxole has a mole fraction of 60%, and 
	wherein the tetraflouroethylene has a mole fraction of 40%.

19. (Amended) The gas sensor of claim 17, 
	wherein  a first component of the filter material has a mole fraction between 20% and 99%, and 
 a second component of the filter material has a mole fraction between 1 % and 80%.

20. (Amended) The gas sensor of claim 19, 
	wherein the first component of the filter material comprises 22-bistrifluoromethyl-4,5-difluoro-1,3-dioxole,
	wherein the 22-bistrifluoromethyl-4,5-difluoro-1,3-dioxole has a mole fraction of 87%, 
	wherein the second component of the filter material comprises tetraflouroethylene, and 
	wherein the tetraflouroethylene has a mole fraction of 13%.

21. (Amended) The gas sensor of claim 19, 
	wherein the first component of the filter material comprises 22-bistrifluoromethyl-4,5-difluoro-1,3-dioxole,
	wherein the 22-bistrifluoromethyl-4,5-difluoro-1,3-dioxole has a mole fraction of 65%, 
	wherein the second component of the filter material comprises tetraflouroethylene, and 
	wherein the tetraflouroethylene has a mole fraction of 35%.

23. (Amended) A gas sensor, comprising 
	a support structure comprising a cavity, 

	a filter, and 
	a carrier, 
wherein the filter or the carrier and the filter in combination span the cavity,
wherein an average thickness of the carrier is less than 1mm, 
wherein a combination comprises the filter and the carrier thereby spanning the cavity,
wherein one or more top elements are arranged on a top surface and at edges of the combination, and 
wherein the one or more top elements show a surface roughness exceeding a surface roughness of the top surface of the combination.

25. (Amended) The gas sensor of claim 23, 
	wherein the size of the majority of 

26. (Amended) The gas sensor of claim 23, 
	wherein the size of the majority of 

35. (Amended) A gas sensor, comprising 
	a support structure comprising a cavity, 
	a sensing element sensitive to a gas and arranged in the cavity,
	a filter, and 

wherein the support structure comprises
	a semiconductor chip supporting the sensing element, and
	an encapsulation at least partially encapsulating the semiconductor chip,
wherein a top surface of the encapsulation is completely covered by a combination, 
wherein the combination comprises the filter and the [[a]] carrier thereby spanning the cavity,
wherein one or more top elements are arranged on a top surface and at edges of the combination, and 
wherein the one or more top elements show a surface roughness exceeding a surface roughness of the top surface of the combination.

40. (New). The gas sensor of claim 26, 
	wherein the size of the majority of pores in the carrier material is between 50 nm and 200 nm.

Allowable Subject Matter
Claims 1, 3, 6 - 10, 12 - 15, 17, 19 - 35, 37, and 39 - 40 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, although Tschuncky discloses a gas sensor having a housing with a diffusion membrane and porous support membrane enclosing a gas sensing electrode, where the diffusion membrane is a size sieving material; Tschuncky does not disclose top elements on top wherein a combination comprises the filter and the carrier thereby spanning the cavity, wherein one or more top elements are arranged on a top surface and at edges of the combination, and wherein the one or more top elements show a surface roughness exceeding a surface roughness of the top surface of the combination, in combination with the remaining limitations of the claim.
The dependent claims are allowable for the same reasons as above.

Regarding claim 23, although Tschuncky discloses a gas sensor having a housing with a diffusion membrane and porous support membrane enclosing a gas sensing electrode, where the average thickness of the porous support membrane is less than 1mm; Tschuncky does not disclose top elements on top of the filter and carrier have a surface roughness greater than the roughness of the filter and carrier. Furthermore, no other prior art can be found to motivate or teach applicant’s gas sensor including wherein a combination comprises the filter and the carrier thereby spanning the cavity, wherein one or more top elements are arranged on a top surface and at edges of the combination, and wherein the one or more top elements show a surface roughness exceeding a surface roughness of the top surface of the combination, in combination with the remaining limitations of the claim.
The dependent claims are allowable for the same reasons as above.

Regarding claim 35, although Tschuncky and Hunziker teach a gas sensor having a housing including a semiconductor chip supporting a gas sensing electrode with a diffusion wherein a combination comprises the filter and the carrier thereby spanning the cavity, wherein one or more top elements are arranged on a top surface and at edges of the combination, and wherein the one or more top elements show a surface roughness exceeding a surface roughness of the top surface of the combination, in combination with the remaining limitations of the claim.
The dependent claims are allowable for the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856